Exhibit For Immediate Release Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Steve DiMattia (646) 201-5445 sdimattia@evcgroup.com AngioDynamics Reports Fiscal Fourth Quarter and Full Year 2008 Financial Results · Fourth Quarter Sales Increase 14% to $46.8 Million · Net Income for the Fourth Quarter of $519,000 and EPS of $0.02; Excluding VNUS Medical Settlement, Net Income of $4.7 Million and EPS of $0.19 · Adjusted Income (Non GAAP) for the Fourth Quarter of $10.1 Million and Adjusted EPS (Non GAAP) of $0.41 Per Share · Company Establishes Three Business Units to Drive Future Growth · Announces Significant Investment in Sales Force Expansion, NanoKnifeTM and IRE Product Development · Conference Call Begins Today at 4:30 p.m. Eastern
